DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 10/20/2020.  Claims 1, and 9 are amended. Claim 11 newly added. Claims 1-11 are pending in this examination.
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/136,337.
Examiner Comment
Applicant is encouraged to schedule an interview with the examiner prior to the next communication to compact prosecution of the case.
Examiner Note
Claim 1 recites that “a processor”. The processor has been described on Page 23 of the specification clarifies the processor as: is “Note that each of the functions that will10 now be described may be implemented by one or more processing circuits. A "processing circuit" includes one or more devices out of a processor programmed by software to execute the function such as a processor implemented by an electronic circuit; an ASIC 15 (Application Specific Integrated Circuit), a DSP (digital signal processor), or a FPGA (field programmable gate array) designed to execute the function; a conventional circuit module; and so forth. ”. Therefore, claim 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on March 29, 2016. It is noted, however, that applicant has filed a certified copy of the 2016-066335 application as required by 37 CFR 1.55 on 08/11/2020.

	Examiner Note

Applicant’s arguments see page 8 of remarks, filed 10/20/2020, with respect to claims 8 and 10 rejection under U.S.C. 112, fourth Paragraph, have been fully considered and are persuasive.  The rejection has been withdrawn. 
Double Patenting
With regard to the rejection of Claims 1-11 on the basis of non-statutory Double Patenting over Application No. 16/125,930, 16/142403, and 16/138,144, Examiner will maintain the Double Patenting and Double Patenting rejection is held in abeyance.
Response to Arguments
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive:
Applicant submits on pages 10-11 of remarks filed on 10/20/2020 that the combination of NG and Zhu do not teach or suggest all of the elements as recited in this claim. In specific, claim 1 recites for identifying different user communication terminals common to a same user.

Examiner respectfully disagrees with applicant argument for claim 1 filed on 10/20/2020 on pages 10-11 of remarks.
Chrapko in his application discloses this limitation as: [¶82,  FIG. 5C shows illustrative database schema 530 used to facilitate financial transactions.  Table 532 includes information related to users' sign-in profiles.  For example, a user may have accounts for multiple email, social networking services, other online or network services, or any combination of the foregoing.  Each of these accounts may be included in a separate sign-in profile associated with the user.  As such, a single user may be associated with one or more sign-in profiles.  In some embodiments, instead of including a distinct sign-in system specific to the connectivity system, a user may sign in to one of these existing accounts or services identified in a sign-in profile, and then the connectivity system may ask the existing service to vouch for or verify the identity of the user.], and [ ¶130, the user may be redirected to a login mechanism associated with an email or social networking service, like Facebook, Hotmail, Gmail, Twitter, or the like], and[ ¶121].  


			              Claim Rejections - 35 USC § 103

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


Claims 1-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 6,640,301 to Ng in view of US Patent No.2013/0185230 issued to Zhu and further in view of US Patent No.2014/0172708 issued to Chrapko.
Regarding claim 1, Ng discloses  a service providing system for providing a service to a communication terminal, the 5service providing system comprising: a processor configured to associate with one another a plurality of pieces of terminal identification information and to 10manage the plurality of pieces of terminal identification information, each of the plurality of pieces of terminal identification information including user identification information that is a to-be-authenticated section to be used to 15authenticate a user and is common to the plurality of pieces of terminal identification information [Abstract, Electronic mail (email) is certified and authenticated by an authentication service.  The authentication service is integrated with an email web site that allows users to set up email accounts], and [ FIG.8A, Col.9 lines 33-35, User Jim Smith has an email account at the email web site with the authentication service, "certmailer.com"(JIM54@certmailer.com)( equated to the to-be-authenticate section)]; and
the processor being further configured to manage and associate the plurality of pieces of terminal identification information with one another as a 20piece of terminal identification information for a communication source and a piece of terminal management information for a communication destination that can perform communication with the communication source[ FIG.8A, Col.9 lines 33-39, User Jim Smith has an email account at the 
 to receive from a first communication -69- terminal as a communication source a first piece of terminal identification information for identifying the first communication terminal and a second piece of terminal identification information for 5identifying a second communication terminal as a communication destination [FIG.8A, Col.9 lines 33-39, User Jim Smith has an email account at the email web site with the authentication service, "certmailer.com".  In FIG. 8A, the message is being sent (from JIM54@certmailer) to David Ng who has an email account at "yoohoo"(davidng@yoohoo.com), another email provider.  A copy is also being sent to Tom Flores at "si-mail.com"(tflores@si-mail.com)]; and
 and in response to receiving the first piece of terminal identification information and the second piece of terminal identification information, to 10transmit a request to the second communication terminal to start communication with the first communication terminal for a case where the first piece of terminal identification information and the second piece of terminal identification information 15are managed [ Col.9 lines 45-67-Col.10 lines 1-39 , FIG. 8B shows the message received by the recipients.  The authentication service has added markers for certification.  After the header, a beginning marker is added: - - - begin www.certmailer.com certified doc ID 12345 - - - A copy of the headers, including the sender, recipients, subject and date, are then inserted into the message body.  A copy of these headers is added since it may not be possible to add the certmailer marker before the headers of the email message since most email programs on the Internet must find the headers before the message 
	Although Ng discloses  and associated with one another and not to transmit a request to the second communication terminal to start communication with the first communication terminal for a case where the first piece of terminal identification information and the 20second piece of terminal identification information are not managed as being associated with one another [Col.9 lines 25-27, when the checksums do not match, an authenticate failure message is generated and sent to the inbox or the requestor],and [Col.10, lines 50-56,  FIGS. 9A-C show an example of authentication when the user does not have an account at the email web site with the authentication service.  The original message from sender Jim Smith to recipients David Ng and Tom Flores is shown in FIG. 9A.  In this example, user Jim Smith does not have an email account with the authentication service.  Instead, Jim Smith has an email account at peppper.com].
	However, does not explicitly discloses and Zhu in his application discloses [ ¶¶13-19, request 112 is rejected], and [¶20, If the score is higher than a preset threshold, the account 
102 is deemed as a malicious account and the computing system 116 rejects the requested service by the user 108.], and [¶42, white list of domains, a black list of domains, a benign list of domains, and a malicious list of domain to determine and record a trust level of the domains…], and [¶48].

	NG and Zhu do not explicitly disclose, however, Chrapko discloses for identifying different user communication terminals common to a same user  [¶82,  FIG. 5C shows illustrative database schema 530 used to facilitate financial transactions.  Table 532 includes information related to users' sign-in profiles.  For example, a user may have accounts for multiple email, social networking services, other online or network services, or any combination of the foregoing.  Each of these accounts may be included in a separate sign-in profile associated with the user.  As such, a single user may be associated with one or more sign-in profiles.  In some embodiments, instead of including a distinct sign-in system specific to the connectivity system, a user may sign in to one of these existing accounts or services identified in a sign-in profile, and then the connectivity system may ask the existing service 
to vouch for or verify the identity of the user.], and [ ¶130, the user may be redirected to a login mechanism associated with an email or social networking service, like Facebook, 
Hotmail, Gmail, Twitter, or the like], and[ ¶121].  
	           It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Ng,  and Zhu with teaching of Chrapko in order to indicate that a user may have accounts for multiple email, social networking services, other 
Regarding claim 2, Although Ng discloses wherein  the processor is further configured to, for-70- a case where the first piece of terminal identification information and the second piece of terminal identification information are not managed as being associated with one another, transmit to the 5first communication terminal request result information indicating that communication with the second communication terminal is not possible[Col.7 lines 12-15, when the new checksum does not match the stored checksum on secure storage 30, then an email is sent to email client 15 indicating that the message failed authentication].
	Furthermore Zhu also discloses[ ¶¶13-20, 42, white list of domains, a black list of domains, a benign list of domains, and a malicious list of domain to determine and record a trust level of the domains…], and [¶48].
Regarding claim 3, Ng,  and Zhu do not explicitly disclose, however, Chrapko discloses wherein the processor is further configured to when receiving a login request from a communication terminal, receive a piece of terminal identification information for identifying the 15communication terminal, and for a case where the piece of terminal identification information includes user identification information the same as user identification information of another piece of 20terminal identification information for identifying another communication terminal already managed, associate the piece of terminal identification information of the communication terminal that has transmitted the login request as a piece of terminal 25identification information for a communication source-71- with the another piece of terminal identification information as a piece of terminal identification information for a communication destination and manage the pieces of terminal identification 5information[ ¶82, FIG. 5C shows illustrative database schema 530 used to facilitate financial transactions.  Table 532 includes information related to users' sign-in profiles.  For example, a user may have accounts for multiple email, social networking services, other online or network services, or any combination of the foregoing.  Each of these accounts may be included in a separate sign-in profile associated with the user.  As such, a single user may be associated with one or more sign-in profiles.  In some embodiments, instead of including a distinct sign-in system specific to the connectivity system, a user may sign in to one of these existing accounts or services identified in a sign-in profile, and then the connectivity system may ask the existing service to vouch for or verify the identity of the user], and [¶130].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Ng and Zhu with teaching of Chrapko in order to indicate that a user may have accounts for multiple email, social networking services, other online or network services, or any combination of the foregoing and each of these accounts may be included in a separate sign-in profile associated with the user [Chrapko, ¶82].
Regarding claim 4, Ng, and  Zhu do not explicitly disclose, however, Chrapko discloses wherein the processor is further configured to 10associate the piece of terminal identification information of the communication terminal that has transmitted the login request as a piece of terminal identification information for a communication destination with the another piece of terminal 15identification information as a piece of terminal identification information for a communication source and manages the pieces of terminal identification information[ ¶82, FIG. 5C shows illustrative database schema 530 used to facilitate financial transactions.  Table 532 includes information related to users' sign-in profiles.  For example, a user may have accounts for multiple email, social networking services, other online or network services, or any combination of the foregoing.  Each of these accounts may be included in a separate sign-in profile associated with the user.  As such, a single user may be associated with one or more sign-in profiles.  In some embodiments, instead of including a distinct sign-in system specific to the connectivity system, a user may sign in to one of these existing accounts or services identified in a sign-in profile, and then the connectivity system may ask the existing service to vouch for or verify the identity of the user], and [¶130].
Regarding claim 7, Ng discloses, wherein the communication terminal is a mobile 20terminal, an information processing terminal, a business machine, a home appliance, an electric component, a medical device, or an industrial device [Col.2 lines 31-33, while email can be authenticated, each email client 14, 15 must have his own encryption software loaded on his local PC (personal computer) (informational processing terminal)].
Regarding claim 8, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 9, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 10, this claim is interpreted and rejected for the same rational set forth in claim 1.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 6,640,301 to Ng in view of US Patent No.2013/0185230 issued to Zhu and further in view of US Patent No.2014/0172708 issued to Chrapko and further in view of US Patent No2015/0379302 issued to Smith.
Regarding claim 5, Ng, Zhu , Chrapko do not explicitly disclose, however, Smith discloses, wherein the processor is further configured to remove from being managed, in response to receiving a logout request from a communication terminal, a 25record where a piece of terminal identification-72- information for identifying the communication terminal is managed as a piece of terminal identification information for a communication source[ ¶13, When a user wishes to cease communication with a selected service provider, an email account (and/or record) associated with the email address provided to the selected service provider may be deleted by, or on behalf of, the user.  Thus, using a system and method consistent with the present disclosure, a user may be able to stop receiving emails from a selected service provider by deleting the email account associated with the selected service provider without affecting communication with other entities (i.e., without deleting other email accounts), and [¶41, delete the email record and/or email account].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Ng, Zhu and Chrapko with teaching of Smith in order to indicate that when a user wishes to cease communication or logout from communication with a selected service provider, an email account (and/or record) associated with the email address provided to the selected service provider may be deleted [Smith, ¶13].
5 Regarding claim 6, Ng, Zhu, and Chrapko do not explicitly disclose, however, Smith discloses, wherein the processor is further configured to further remove from managing objects, in response to receiving the logout request, a piece of terminal 10identification information for identifying the communication terminal that has transmitted the logout request, the piece of terminal identification information having been managed as a piece of terminal identification information for a 15communication destination. [ ¶13, When a user emails from a selected service provider by deleting the email account associated with the selected service provider without affecting communication with other entities (i.e., without deleting other email accounts), and [¶41, delete the email record and/or email account].
		It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Ng, Zhu and Chrapko with teaching of Smith in order to indicate that when a user wishes to cease communication or logout from communication with a selected service provider, an email account (and/or record) associated with the email address provided to the selected service provider may be deleted [Smith, ¶13].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 6,640,301 to Ng in view of US Patent No.2013/0185230 issued to Zhu and further in view of US Patent No.2014/0172708 issued to Chrapko and further in view of US Patent No2015/0128240 issued to Richards.
Regarding claim 11, NG, ZHU, and Chrapko do not explicitly disclose, however, Richards discloses wherein the processor is further configured to output previously stored data of a communication possible screen page[¶60, see FIG 3B,  The requestor/user may choose to setup a new account with the authentication system or may login using third party pre-existing accounts (e.g. email, social networking, business) including, but not limited to, LinkedIn, Gmail, Yahoo, Hotmail, Facebook, Twitter, Google, Dropbox, Quora, Pinterest, 
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Ng, Zhu and Chrapko with teaching of Richards in order to control the authentication of individuals to ensure that only authorized users are allowed to interface with such system. User authentication may be required to authenticate or verify a user or device in order to, for instance, allow access, approve a transaction, reset a password, grant authority to others, allow access to a physical resource connected to the device [Richards, ¶2].

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497